Citation Nr: 0313776	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip 
condition, claimed as secondary to the veteran's service-
connected left thigh gunshot wound residuals.

(The issues of entitlement to service connection for a right 
hip condition, claimed as secondary to the veteran's service-
connected left thigh gunshot wound residuals, and entitlement 
to service connection for a left hip condition will be the 
subjects of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge, formerly 
known as an Acting Member of the Board, via videoconference 
in January 2003.

The Board is undertaking additional development of the issues 
of service connection for the right hip and the reopened 
issue of service connection for the left hip pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  In June 1990 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a left hip 
disorder, which was previously denied by the Board in April 
1984.  The veteran was notified of this decision and of his 
appellate rights and procedures in a July 1990 letter.  The 
veteran not did file a notice of disagreement to this 
decision.

2.  The additional evidence submitted since June 1990 
decision bears directly and substantially upon the specific 
matter under consideration and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The RO's June 1990 determination, which continued the 
denial of service connection for a left hip condition, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2002).

2.  Evidence submitted subsequent to June 1990 regarding 
service connection for a left hip disorder is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.  

Service connection for a left hip condition was initially 
denied by the Board in an April 1984 decision on the basis 
that there was no clinical documentation of a left hip 
disorder while in service and because there was no competent 
medical evidence of an etiological relationship between the 
veteran's gunshot wound to the left thigh and the onset of 
avascular necrosis of the left hip.  The Board's April 1984 
decision was final.  38 U.S.C.A. § 7104(b) (2002); 38 C.F.R. 
§ 20.1100 (2002).

The veteran attempted to reopen a service connection claim 
for a left hip condition in April 1988.  The RO confirmed the 
previous denial of service connection for a left hip 
condition in a June 1988 rating decision and the veteran was 
notified via letter in July 1988.  The veteran did not file a 
notice of disagreement within one year of the July 1988 
notification, and the June 1988 determination was therefore 
final.  38 U.S.C.A. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  The veteran again attempted to 
reopen his left hip service connection claim in March 1990.  
In June 1990, the RO issued a rating decision that continued 
the denial of service connection.  The veteran notified in a 
July 1990 letter.  The veteran did not file a notice of 
disagreement within one year of his notification.  As such, 
the June 1990 determination was final.  38 U.S.C.A. § 7105(c) 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

As the RO's June 1990 determination is the most recent 
decision that became final, the Board will consider the claim 
based on whether new and material evidence has been submitted 
since that final decision.  The evidence of record at the 
time of the June 1990 determination included the veteran's 
service medical records, VA treatment, examination and 
consultation records ranging from May 1968 to January 1990, a 
May 1982 hearing transcript at which the veteran and spouse 
testified, and a December 1982 VA hospital summary which 
reflects that the veteran underwent a left hip fusion due to 
avascular necrosis.  However, there was no medical evidence 
relating the veteran's left hip to his service-connected 
residuals of a gunshot wound to the left thigh.  

The current claim was initiated in July 2000.  In a January 
2003 letter, a private physician indicated that the veteran 
had a hip arthrodesis performed due to a gunshot wound to his 
left thigh.  Such evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).  

Although the record contains sufficient evidence to reopen 
the secondary service connection claim for a left hip 
condition, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted 38 
C.F.R. § 19.9(a)(2) and the Veterans Claims Assistance Act 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
matter.


ORDER

New and material evidence sufficient to reopen the claim of 
service connection for a left hip condition, claimed as 
secondary to the veteran's service-connected left thigh 
gunshot wound residuals, has been submitted and to this 
extent the appeal is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

